Case: 13-50234      Document: 00512489834         Page: 1     Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50234
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 6, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN MARIO RAMIREZ-CRUZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-755-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Juan Mario Ramirez-Cruz (Ramirez) appeals the 57-month sentence
imposed after he pleaded guilty to illegal reentry after deportation.                          The
sentence was at the bottom of the advisory guideline range and is presumed
reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Ramirez     nonetheless      contends     that   the    sentence    was      substantively




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50234     Document: 00512489834     Page: 2   Date Filed: 01/06/2014


                                  No. 13-50234

unreasonable because the district court gave too much weight to his overstated
criminal history.
      Ramirez also argues that his criminal history was unreasonably double
counted because prior convictions were used to increase both his offense level
and his criminal history score. Ramirez acknowledges that this contention is
likely foreclosed by our prior precedent, and we agree that it is foreclosed by
our prior precedent. See United States v. Duarte, 569 F.3d 528, 529-30 & n.12
(5th Cir. 2009).
      Ordinarily, we review sentences for reasonableness under an abuse-of-
discretion standard. See Gall v. United States, 552 U.S. 38, 46 (2007); Rita v.
United States, 551 U.S. 338, 351 (2007). We first determine whether the
district court committed any “significant procedural error, such as failing to
calculate (or improperly calculating) the Guidelines range . . . .” Gall, 552 U.S.
at 51. We then consider “substantive reasonableness . . . under an abuse-of-
discretion standard.” Id. The Government argues that we should review for
plain error because Ramirez did not object in the district court to the
reasonableness of the sentence. We need not decide whether plain error review
applies to any of Ramirez’s arguments, because his claims fail even under the
ordinary standard of review.
      Ramirez argues that the district court “failed to address” and “offered no
response” to his arguments about his overstated criminal history. On the
contrary, the court forcefully and explicitly rejected Ramirez’s attempts to
minimize his criminal history. In addition, the court gave ample explanation
of the sentence within the guideline range. See United States v. Mondragon-
Santiago, 564 F.3d 357, 362 (5th Cir. 2009). Ramirez merely asks this court to
substitute his assessment of the sentencing factors for the district court’s
assessment, which is directly contrary to the deferential review dictated by



                                        2
    Case: 13-50234    Document: 00512489834     Page: 3   Date Filed: 01/06/2014


                                 No. 13-50234

Gall. See Gall, 552 U.S. at 51. Further, Ramirez’s mere disagreement with
the sentence does not rebut the presumption of reasonableness. See United
States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      Ramirez fails to show that his sentence was unreasonable or an abuse of
discretion. See Gall, 552 U.S. at 46, 51; Rita, 551 U.S. at 351. The judgment
of the district court is AFFIRMED.




                                       3